Citation Nr: 1532638	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  07-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington, which, in relevant part denied service connection for tinnitus and diabetes mellitus.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Houston, Texas.

The issue of service connection for tinnitus was remanded by the Board in an April 2012 Board decision.  Thereafter, in a January 2013 rating decision, the Board remanded the issues of service connection for tinnitus and diabetes mellitus for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his diabetes mellitus is due to military service.  Specifically, he contends that he was exposed to dioxin while aboard the USS Coral.  He also asserted that the ship sailed in the South China Sea, but was unsure how close to Vietnam the ship sailed.  He further stated that the vessel escorted the first marines to land in Vietnam.  However, he never saw the coastline, nor did he step foot in Vietnam.

The Board finds that the statements made by the Veteran indicate that his ship may have been located in the inland waters of Vietnam.  Thus, in light of the Veteran's lay statements, a remand is necessary to obtain ship logs for his period of service from January 1962 to June 1962.

With regard to the Veteran's claim of service connection for tinnitus, pursuant to the Board's January 2013 remand directives, the Veteran was to be afforded a VA examination and an opinion was to be obtained to determine if the Veteran's tinnitus was caused by his noise exposure during military service or was caused or aggravated by his service-connected hearing loss.

The Veteran was afforded a VA examination in July 2013.  It was noted that he reported recurrent tinnitus; however the examiner determined that he could not provide an opinion regarding the etiology of the Veteran's tinnitus without resort to speculation.  In so finding, the examiner noted that the Veteran stated that he was diagnosed with tinnitus a year prior to the examination by his primary care physician and did not have any recent episodes of the condition.  The examiner also determined that the tinnitus was less likely than not associated with the service-connected hearing loss.  The examiner further reported that the etiology of the Veteran's tinnitus was unknown.  

The Veteran was afforded an additional VA examination in August 2013.  At that time, he denied recurrent tinnitus.  The examiner determined that as the Veteran denied experiencing tinnitus, it was less likely than not caused by or a result of military noise exposure.  

Most recently, the Veteran was provided VA examination on April 2015.  At that time, the Veteran denied recurrent tinnitus.  However, the examiner did not provide an opinion regarding the etiology of tinnitus reported earlier during the claim period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an opinion is still required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's military personnel records.  Requests for service department records should continue until the records are obtained or deemed unavailable. 

2.  Contact the National Personnel Records Center (NPRC), as well as any other appropriate Federal Agency as needed, and request ship records and deck logs of the USS Coral for the time period from January 1962 to June 1962.

3.  Forward the claims file to the VA examiner who provided the April 2015 examination to obtain an etiological opinion.  If the examiner is not available, another equally qualified physician may provide the opinion.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  An additional VA examination may be provided if deemed necessary.

The examiner should provide an opinion to the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's tinnitus reported at the July 2013 examination is caused by his service-connected hearing disability?

b.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's tinnitus has been aggravated (chronically worsened) by his service-connected hearing disability?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of tinnitus prior to aggravation?

c. If tinnitus is not caused or aggravated by the Veteran's service-connected hearing disability is at least as likely as not (probability of at least 50 percent) that tinnitus is related to noise exposure during military service. 

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

